Per Curiam.
The order vacated an injunction order which in effect declared the right of plaintiff to cross the road of the defendant without compensation or regulations prescribed as to the manner of crossing.
The defendant had an easement upon which the plaintiff sought to impose a burden without compensation. We are of the opinion that the plaintiff is not entitled to impose *438such a burden ás its road, built across the defendant’s track, would be, until the questions of compensation and manner of crossing are legally determined (Matter of Lockport, etc., 19 Hun, 38, 1 Redfield on Railways, 638; Howlett v. N. Y., West Shore, etc. Ry. Co., 14 Abb. N. C. 328 ; aff’d 28 Hun, 55; People v. O’Brien, 111 N. Y. 1; s. c., 18 Northeast. Rep. 692).
Order affirmed.